

AGREEMENT
This AGREEMENT (the "Agreement") is made and entered into as of the 15th day of
October, 2007, by and between CBI Holdings Inc. and James L. Baldwin
("Executive").
WITNESSETH:
WHEREAS, Executive is employed as an officer of CBI Holdings Inc. or its
subsidiaries (collectively "CBI") and is devoting Executive's ability, time,
effort and energy to the affairs of CBI; and
WHEREAS, CBI considers the continuance of a sound and vital management to be
essential to protecting and enhancing the best interests of CBI and its
shareholders; and
WHEREAS, CBI desires to assure itself of retaining the services of Executive and
to reward Executive for Executive's valuable, dedicated service to CBI;
WHEREAS, CBI and Executive are parties to an employment agreement dated as of
May 8, 2007, (the "Prior Agreement"); and
WHEREAS, the parties desire to amend and restate the Prior Agreement, generally
effective as of October 15, 2007.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto covenant and agree as follows:
1.DEFINITIONS.
The following terms, as used herein, have the following meaning:    
(a)    AIP. "AIP" shall mean the annual incentive plan in which Executive is
entitled to participate, as such plan is in effect from time to time. References
herein to Executive's "Target AIP" shall mean Executive's target annual bonus
opportunity at such time; provided, however, that if at such time Executive's
target annual bonus opportunity


CBI BB2 (rev. 9-14-07)


1

--------------------------------------------------------------------------------




under the AIP has not yet been set for the then current year, the target annual
bonus opportunity in effect for Executive under the AIP for the immediately
preceding year shall be used as the Executive's target annual bonus opportunity.
If Executive has been promoted to a band in CBI's salary structure having a
minimum higher target annual bonus opportunity under the AIP, but has not yet
had his/her target annual bonus opportunity increased to the minimum target
annual bonus opportunity applying to others at that band, such increased target
annual bonus opportunity nonetheless shall be used to calculate the Executive's
Target AIP hereunder.
(b)    Cause. Termination for "Cause" shall mean termination by CBI of
Executive's employment for Executive's:
(i)    willful failure to substantially perform Executive's duties with CBI;
(ii)    breach of Executive's duty of loyalty toward CBI;
(iii)    commission of an act of dishonesty toward CBI, theft of CBI's corporate
property, or usurpation of CBI's corporate opportunities;
(iv)    unethical business conduct including any violation of law connected with
Executive's employment at CBI; or
(v)    conviction of any felony involving dishonest or immoral conduct.
For purposes of this Section 1(b), an act or failure to act by Executive shall
be considered "willful" only if Executive's conduct was not in good faith and
Executive lacked a reasonable belief that Executive's act or omission was in the
best interests of CBI.






CBI BB2 (rev. 9-14-07)


2

--------------------------------------------------------------------------------




(c)    Code. "Code" shall mean the United States Internal Revenue Code of 1986,
as amended.
(d)    Competitor. For purposes of this Agreement, "Competitor" means an
individual, partnership, firm, corporation or other business organization or
entity that materially competes with a significant business owned or operated by
CBI, its parent companies, or affiliates as of the Date of Termination, the
names of which shall be made available to Executive at the time of Executive’s
separation from the CBI and upon reasonable request. As of the date of this
Agreement, the definition of a Competitor includes, but is not limited to, the
following businesses: The Coca-Cola Company, PepsiCo, Inc., Nestlé S.A., Kraft
Foods Inc., Hershey Foods Corporation, Ferrero SpA, Mars, Incorporated, Groupe
Danone S.A., and Wm. Wrigley Jr. Company. The list of companies set out above or
provided to Executive shall be deemed to include all direct and indirect
subsidiaries and divisions of these companies.
(e)    Date of Termination. "Date of Termination" shall mean the date
Executive's employment with CBI is terminated.
(f)    Disability or Disabled. "Disability" or "Disabled" shall mean Executive's
inability, because of incapacity due to physical or mental illness or injury and
notwithstanding reasonable accommodation, to perform the essential functions of
Executive's position with CBI on a full‑time basis for at least six consecutive
months.
(g)    Equity Incentive Plans. "Equity Incentive Plans" shall mean any stock
option, stock purchase or other stock incentive plan maintained by CBI Holdings
Inc. or any parent or affiliated company.


CBI BB2 (rev. 9-14-07)


3

--------------------------------------------------------------------------------




(h)    Good Reason. Termination for "Good Reason" shall mean a termination by
Executive of Executive's employment with CBI for any of the following reasons:
(i)    CBI's failure to perform any of its material obligations under this
Agreement;
(ii)    unless otherwise agreed or waived, notice of a proposed relocation by
CBI of Executive's principal place of employment to a site outside a fifty (50)
mile radius of the current site of Executive's principal place of employment; or
(iii)    the failure by a successor in interest to CBI to expressly assume CBI's
obligations under this Agreement.
A termination by Executive for Good Reason may not occur unless the Executive
has given notice to CBI within 90 days of Executive's knowledge of the initial
existence of a condition described in clauses (i) through (iii) above, and CBI
shall have a period of at least thirty (30) days (the "Correction Period")
during which it may remedy the condition. If CBI remedies the condition within
the Correction Period, Executive may not terminate for that Good Reason event.
A termination for "Good Reason" may occur only within thirty (30) days following
the expiration of the Correction Period.
(i)    Notice of Termination. "Notice of Termination" shall mean a notice that
(i) indicates the specific termination provisions in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive's employment under the provisions
so indicated, and (iii) is given in conformity with the provisions of Section 12
of this Agreement.


CBI BB2 (rev. 9-14-07)


4

--------------------------------------------------------------------------------




(j)    Qualified Pension Plan. "Qualified Pension Plan" shall mean each pension
plan adopted by CBI Holdings Inc., as such plan may be in effect from time to
time, in which Executive is eligible to participate and which is intended to be
qualified under Section 401(a) of the Code.
(k)    Nonqualified Pension Plan. "Nonqualified Pension Plan" shall mean each
pension plan adopted by CBI Holdings Inc., as such plan may be in effect from
time to time, in which Executive is eligible to participate, but only to the
extent such plan is designed to provide benefits which would otherwise be
provided in the Qualified Pension Plan but for the limitations of the Code.
(l)    Pension Plans. "Pension Plans" shall mean, collectively, the Qualified
Pension Plans and the Nonqualified Pension Plans.
(m)    Without Cause. Termination "Without Cause" shall mean a termination by
CBI of Executive's employment for any reason other than death, Disability, or
Cause.
2.    TERM.
The term of this Agreement shall commence on the date first set forth above, and
shall continue thereafter for a period of ten (10) years, at which time it shall
expire unless sooner terminated in accordance with the provisions of this
Agreement or by mutual written agreement of the parties on such terms and
conditions as such written agreement may specify.
3.    POSITION AND DUTIES.
(a)    Executive shall serve in such executive capacity as CBI may determine
from time to time and with such authority, duties and responsibilities as are
commensurate with such position and as are typically performed by executives
holding such position in business organizations of a size and nature similar to
that of CBI, and


CBI BB2 (rev. 9-14-07)


5

--------------------------------------------------------------------------------




shall perform such other services for CBI and its affiliated companies as may be
assigned to Executive from time to time by the Board of Directors of CBI and as
are consistent with the position of an executive officer.
(b)    Executive shall devote substantially all of Executive's business time and
attention to the business and affairs of CBI and shall perform the duties set
forth herein faithfully and diligently and to the best of Executive's ability,
experience and talents, acting solely in the best interest of CBI and subject to
the lawful direction of the Board of Directors of CBI. Executive agrees to abide
by all Bylaws, policies, practices, procedures and rules of CBI. During the term
of this Agreement, Executive agrees not to be employed by or perform services
for any other person, business or organization without the prior written consent
of the Board of Directors of CBI; provided, however, (1) that nothing in this
Section 3(b) shall prevent Executive from devoting a reasonable amount of time
to charitable, municipal or public service work or service on the boards of
directors of other companies so long as such work and service does not interfere
with Executive's employment pursuant to this Agreement or otherwise violate any
term or provision of this Agreement and (2) that service on the board of
directors of another company requires approval in writing in advance from the
Chairman and Chief Executive Officer of Cadbury Schweppes plc or its successor.
4.    COMPENSATION.
As full compensation to Executive for the performance of the services hereunder
and for Executive's acceptance of the responsibilities described herein, CBI
agrees to pay Executive and Executive agrees to accept the following salary and
other benefits during the term of this Agreement and any extension hereof.


CBI BB2 (rev. 9-14-07)


6

--------------------------------------------------------------------------------




(a)    Base Salary. CBI shall pay Executive a base salary at an annualized rate
equal to Executive's current base salary as of the date hereof or at such higher
rate as the Compensation Committee or Board of Directors of CBI may from time to
time determine at their sole discretion, payable in accordance with the standard
payroll practices of CBI. The base salary shall be subject to all applicable
withholding and other taxes that Executive is obligated to pay or that CBI may
be required by law to withhold from time to time.
(b)    Compensation and Benefit Programs. Executive shall be entitled to
participate in all employee compensation and benefit plans, programs and
practices of CBI or CBI's parents or affiliates now or hereafter made generally
available to CBI's senior executives, as such programs may be in effect from
time to time, including incentive compensation, equity compensation, health,
welfare and retirement arrangements.
(c)     Expenses. Executive shall be entitled to receive proper reimbursement by
CBI for all reasonable, out-of-pocket expenses incurred by Executive (in
accordance with the policies and procedures established by CBI for its senior
executives) in performing services under this Agreement, provided Executive
submits reasonable documentation for such expenses.
5.    TERMINATION.
Subject to the provisions of Section 6, employment pursuant to the terms of this
Agreement shall terminate upon the occurrence of any of the following events:
(a)    expiration of term;
(b)    written Notice of Termination by CBI;






CBI BB2 (rev. 9-14-07)


7

--------------------------------------------------------------------------------




(c)    written Notice of Termination by Executive;
(d)    Executive's death;
(e)    Executive's Disability.
6.    COMPENSATION UPON TERMINATION OF EMPLOYMENT.
The following will apply upon termination of employment pursuant to the terms of
this Agreement.
(a)    Termination Upon Expiration of Term. In the event this Agreement
expires at the end of the term hereof in accordance with Section 2 and
Executive's employment is terminated by CBI on or after such expiration and
termination, Executive shall be entitled to receive the base salary, benefits
and AIP owing to Executive as of the Date of Termination, in accordance with the
applicable terms and provisions of the employee benefit plans, the AIP and CBI's
policies and practices. Executive's rights under Equity Incentive Plans and any
other similar plans in which Executive is a participant shall be governed by the
terms and conditions of the Equity Incentive Plans and such other plans
(respectively), copies of which have been or will be made available to
Executive. CBI shall have no further obligations to Executive under this
Agreement.
(b)    Termination for Cause or Not for Good Reason. If during the term of this
Agreement, Executive's employment is terminated for Cause or if Executive
effects termination other than for Good Reason, CBI shall pay Executive his or
her full salary through the effective date of such termination at the rate in
effect on the date CBI or Executive, as the case may be, notifies the other
party of such termination, and CBI shall have no further obligations to
Executive under this Agreement. In the event of such


CBI BB2 (rev. 9-14-07)


8

--------------------------------------------------------------------------------




termination, Executive shall not be entitled to receive any payment under the
AIP for the year in which Executive's Date of Termination occurs or any later
year.
(c)    Termination Without Cause or for Good Reason. If CBI shall terminate
Executive's employment Without Cause during the term of this Agreement, or if
Executive shall terminate Executive's employment for Good Reason during the term
of this Agreement, then Executive shall be entitled to receive the base salary,
benefits and AIP owing to Executive as of the Date of Termination, in accordance
with the applicable terms and provisions of the employee benefit plans in which
Executive is a Participant, the AIP and CBI's policies and practices. CBI shall
have no further obligations to Executive under this Agreement; provided,
however, that, subject to the satisfaction of the conditions in Sections 6(f)
and 6(g) hereof, and provided that Executive complies with the covenants of
non-disclosure, non-solicitation and non-competition contained in Sections 14
and 15 of this Agreement, Executive shall be entitled to the payments and
benefits specified in this Section 6(c). In the event of a breach by Executive
of any of his obligations pursuant to Sections 14 or 15, CBI's payment
obligations pursuant to this Section 6(c) shall cease immediately as of the date
of such breach, and CBI shall have no further obligations to Executive under
this Agreement.
(i)    Salary. CBI shall pay to Executive an amount equal to nine (9) months of
Executive's annual base salary. Such amount shall be paid in a lump sum within
thirty (30) days of the Date of Termination.
(ii)    AIP. CBI shall pay to Executive an amount equal to three-quarters (3/4)
of Executive's Target AIP award, as defined in Section 1(a). Such amount shall
be paid in a lump sum within thirty (30) days of the Date of Termination.


CBI BB2 (rev. 9-14-07)


9

--------------------------------------------------------------------------------




CBI shall also pay to Executive his pro rata portion of his actual AIP award
under the AIP for the year in which the Date of Termination occurs. Such payment
shall be calculated in accordance with the AIP. Such pro rata amount shall be
paid to Executive by CBI in a lump sum within two and one-half months following
the end of the year in which the Date of Termination shall have occurred. The
payments under this Section 6(c)(ii) shall be made in lieu of any and all
payments otherwise due under the AIP for the year in which Executive's Date of
Termination occurs or any later year. In addition to the foregoing, CBI shall
pay Executive any accrued award Executive may have earned under the AIP for any
CBI fiscal year prior to the Date of Termination which has not been paid.
(iii)    Continuation Payments. Subject to offset as provided in the last
sentence of this Section 6(c)(iii), CBI shall pay Executive an amount equal to
the aggregate of nine (9) months of Executive's annual base salary plus
three-quarters (3/4) of Executive's Target AIP, as defined in Section 1(a), in
effect on the Date of Termination. Such amount will be paid ratably by CBI to
Executive within the regular payroll cycles during the nine (9) month period
following the Date of Termination, unless such amount exceeds an amount
("Unrestricted Amount") equal to two times the lesser of (A) the Executive's
annual compensation based on the annual rate of pay from CBI for the calendar
year preceding the calendar year of the Date of Termination (adjusted for any
increase in such annual rate of pay during the calendar year of the Date of
Termination that was expected to continue indefinitely if the Executive had not
terminated employment) and (B) the maximum amount that can be taken into account
under a qualified plan pursuant


CBI BB2 (rev. 9-14-07)


10

--------------------------------------------------------------------------------




to Section 401(a)(17) of the Code. If the amount exceeds the Unrestricted
Amount, then no more than the Unrestricted Amount may be paid in the six months
following the Executive's Date of Termination and the monthly pro rata payments
shall be reduced to comply with this limitation. If the monthly payments are
reduced to comply with such limitation, any amount not paid in the initial six
months following the Date of Termination shall be paid in a lump sum six months
and two days after the Date of Termination and thereafter the ratable payments
shall continue through the remainder of the nine (9) month period following the
Date of Termination. If Executive secures full time employment within such nine
(9) month period, then commencing on the date of such new employment, the
payments under this Section 6(c)(iii) shall be offset by the base salary
Executive earns from such new employer and the target annual bonus or other cash
bonus established for Executive by such new employer, in each case pro‑rated to
reflect the amount of such new base salary and bonus which is allocable to the
remainder of such nine (9) month period, calculated by multiplying such award by
a fraction, the numerator of which is the number of weeks commencing on the date
of new employment through the end of such nine (9) month period, and the
denominator of which is 52.
(iv)    Benefit Plans. CBI shall continue Executive's participation in the
medical, dental and vision plans of CBI (or shall provide equivalent benefits)
for a period of nine (9) months following the Date of Termination at the same
rates as an active employee or, if earlier, the commencement of equivalent
benefits by Executive's new employer; provided that if Executive shall die
before the


CBI BB2 (rev. 9-14-07)


11

--------------------------------------------------------------------------------




expiration of the period during which CBI would be required to continue
Executive's participation in such plans, the participation of Executive's
surviving spouse and family in such plans shall continue throughout such period
at the same rates as an active employee to Executive's surviving spouse and
family. Executive's participation in CBI's life and disability plans and
Executive's travel accident insurance under CBI's group plan shall terminate on
the Date of Termination. Following termination of coverage under any CBI benefit
plan, Executive may continue coverage at Executive's own expense if permitted by
the terms of the applicable plan. At Executive's option, Executive may continue
medical coverage under COBRA at Executive's own expense for the maximum period
provided by COBRA, calculated from the Date of Termination, unless otherwise
provided by law. Within sixty (60) days of the Date of Termination, Executive
may, at Executive's option, surrender Executive's CBI company car or purchase
such vehicle at a price equal to the greater of (i) 100% of its wholesale value,
or (ii) the remaining lease payments; provided, that the price shall, in no
event, be less than fair market value as of the Date of Termination of the
company car as determined in good faith by CBI. Executive's participation in
CBI's Employee Services Allowance ("ESA") shall end on the Date of Termination,
and no ESA payments regularly scheduled to be paid after the Date of Termination
shall be paid to Executive.
(v)    Qualified Pension Plan. CBI shall pay Executive, in a lump sum within
sixty (60) days of the Date of Termination, an amount equal to the difference,
if any, between the present value of Executive's accrued benefit,


CBI BB2 (rev. 9-14-07)


12

--------------------------------------------------------------------------------




whether or not vested, as of the Date of Termination under the Qualified Pension
Plan, and the present value of the vested portion of such accrued benefit, with
such difference to be calculated, to the extent relevant, using the actuarial
assumptions and interest rates specified in the Qualified Pension Plan. The
vested portion of such accrued benefit, if any, shall be paid in accordance with
the provisions of the Qualified Pension Plan.
(vi)    Nonqualified Pension Plan. CBI shall pay Executive an amount equal to
the lump sum which would have been payable under the Nonqualified Pension Plan
had Executive (A) been completely vested in Executive's full accrued benefit
under the Nonqualified Pension Plan, (B) been eligible for normal retirement
under the Nonqualified Pension Plan, and (C) retired as of the Date of
Termination. Such benefit shall be calculated, to the extent relevant, using the
actuarial assumptions specified in the Nonqualified Pension Plan. The payment
under this Section 6(c)(vi) shall be paid within six months and two days of the
Date of Termination, and shall be made in lieu of any and all payments otherwise
due under the Nonqualified Pension Plan.
(vii)    Outplacement and Job Search Expenses. CBI will, at its expense, make
available to Executive the services of an outplacement firm designated by CBI.
In addition, CBI will reimburse Executive for reasonable out-of-pocket job
search expenses incurred by Executive for a period of up to nine (9) months
following the Date of Termination, provided that such expenses shall not exceed
$300 per month and shall be properly documented.


CBI BB2 (rev. 9-14-07)


13

--------------------------------------------------------------------------------




(viii)    Equity Incentive Plan; Other Benefit Plans. Executive's right to
exercise options under the Equity Incentive Plans, and right to receive benefits
under any other similar plans (if any) in which Executive is a participant shall
be governed by the terms and conditions of the Equity Incentive Plans and such
other plans (if any), copies of which have been made available to Executive.
(d)    Termination Due to Death. The employment of Executive under this
Agreement shall terminate upon Executive's death. In the event of the death of
Executive during the term of his employment hereunder, CBI shall have no further
obligations to Executive under this Agreement, except that the estate or any
other legal representative of Executive shall be entitled to receive the
following:
(i)    Base Salary. CBI shall pay to Executive's estate or other legal
representatives the base salary as provided in Section 4(a) above, at the rate
in effect at the time of Executive's death through the end of the month in which
Executive dies.
(ii)    AIP. CBI shall pay to Executive's estate or other legal representative
the pro‑rata portion of Executive's Target AIP award under the AIP for the year
in which Executive's death occurs. Such payment shall be calculated by
multiplying such Target AIP award by a fraction, the numerator of which is the
number of weeks in the applicable year which precedes the date of death and the
denominator of which is 52. Such amount shall be paid by CBI in a lump sum
within thirty (30) days of the date of death. The payments under this Section
6(d)(ii) shall be made in lieu of any and all payments otherwise due under the
AIP for the year in which Executive's death occurs.


CBI BB2 (rev. 9-14-07)


14

--------------------------------------------------------------------------------




(iii)    Equity Incentive Plans; Other Benefit Plans. Executive's right to
exercise options under the Equity Incentive Plans, and right to receive benefits
under any other similar plans (if any) in which Executive is a participant shall
be governed by the terms and conditions of the Equity Incentive Plans and such
other plans (if any), copies of which have been made available to Executive.
(iv)    Other Benefits. CBI shall pay to Executive's estate or other legal
representative all of the amounts and shall provide all benefits generally
available under the employee benefit plans, and the policies and practices of
CBI, determined in accordance with the applicable terms and provisions of such
plans, policies and practices.
(e)    Termination Due to Disability. The employment of Executive under this
Agreement shall be terminated on the date that Executive becomes Disabled, as
determined by the written opinion of the licensed physician regularly attending
Executive. If CBI disagrees with this opinion, CBI may, at its own expense,
engage a second physician to examine Executive. If Executive's physician and
CBI's physician agree in writing that Executive is or is not Disabled, their
written opinion shall, except as otherwise set forth in this paragraph 6(e), be
conclusive as to Executive's Disability. If the physicians disagree as to
Executive's Disability, they shall select a third physician to make the
determination, whose written opinion shall be conclusive and binding on the
issue of Disability. The date of any written opinion conclusively finding
Executive to be Disabled shall be the effective date of Disability for purposes
of this paragraph 6(e). In the event of termination due to Disability, CBI shall
have no further obligations to




CBI BB2 (rev. 9-14-07)


15

--------------------------------------------------------------------------------




Executive under this Agreement, except that Executive shall be entitled to
receive the following:
(i)    Base Salary. CBI shall pay Executive the base salary as provided in
Section 4(a) above at the rate in effect at the time Executive becomes Disabled
through the end of the month in which Executive's employment terminates due to
Disability.
(ii)    AIP. CBI shall pay Executive the pro‑rata portion of Executive's Target
AIP award under the AIP for the year in which Executive's Disability occurs,
computed as in Section 6(d)(ii) above but substituting Disability for death. The
payments under this Section 6(e)(ii) shall be made in lieu of any and all
payments otherwise due under the AIP for the year in which Executive's
Disability occurs.
(iii)    Equity Incentive Plans. Executive's right to exercise options under the
Equity Incentive Plans shall be governed by the terms and conditions of the
Equity Incentive Plans, copies of which have been made available to Executive.
(iv)    Other Benefits. CBI shall pay to Executive the amounts and shall provide
all benefits generally available to similarly situated executives under the
employee benefit plans, and the policies and practices of CBI, determined in
accordance with the applicable terms and provisions of such plans, policies and
practices.
(f)    Mitigation. Executive agrees to use reasonable efforts to secure other
employment but shall not otherwise be required to mitigate the amount of any
payment provided for in this Section 6; provided, however, that in the event
Executive secures


CBI BB2 (rev. 9-14-07)


16

--------------------------------------------------------------------------------




other employment, any continuation payments otherwise due Executive shall be
subject to offset as provided in Section 6(c)(iii) above.
(g)    Release of Claims. Any other provisions of this Agreement
notwithstanding, Executive shall not be entitled to any compensation under
Section 6(c)(i) through 6(c)(vii) hereof following termination of employment
unless and until Executive shall have executed a release of all of Executive's
rights and claims (other than to compensation or other matters to which
Executive is entitled under this Agreement following termination of employment)
against CBI, its officers, directors, agents, servants, and employees, and their
respective successors, assigns, insurers, parent companies, subsidiaries, and
affiliates with respect to all matters relating to CBI or its parent companies,
subsidiaries, or affiliates existing at the time of Executive's execution of the
release, and such release has become binding upon and irrevocable by the
Executive. The release shall be in substantially the form of Exhibit A hereto,
or such variation thereof as CBI reasonably determines to be necessary to comply
with then applicable law or otherwise appropriate to secure a release of all the
aforesaid rights and claims of Executive. If a release satisfactory to CBI has
not become binding and irrevocable within sixty (60) days after the Date of
Termination, the conditions of this Section 6(g) shall not be satisfied, the
Executive shall not have any right to the compensation provided under Section
6(c)(i)-(vii), each of which is additional compensation to which the Executive
would otherwise not be entitled, and CBI shall have no further obligations to
Executive under this Agreement.




CBI BB2 (rev. 9-14-07)


17

--------------------------------------------------------------------------------




(h)    In the event that CBI subsequently determines that termination for Cause
was warranted, CBI may cease payments and benefits hereunder and the Executive
is required to repay to CBI each of the payments and benefits set forth in
Section(c)(i)-(vii).
7.    FURTHER BENEFITS.
Upon termination of the employment of Executive, Executive shall accrue no
further benefits under the Pension Plans and shall make no further contributions
to any Pension Plan or other benefit plan permitting employee contributions.    
8.    RIGHT TO TERMINATE; SOURCE OF PAYMENTS.
(a)    Right to Terminate by CBI. CBI may terminate Executive's employment at
any time upon written notice to Executive subject to Executive's right to
receive the payments and benefits specified in this Agreement.
(b)    Right to Terminate by Executive. Executive may terminate his or her
employment with CBI at any time for Good Reason or otherwise upon written notice
to CBI, subject to Executive's right to receive the payments and benefits
specified in this Agreement.
(c)    Source of Payments. All payments provided for in this Agreement shall be
paid in cash from the general funds of CBI or from any special or separate trust
or fund to be established in connection herewith. To the extent that any person
acquires a right to receive payments from CBI hereunder, whether or not any
funds are segregated by CBI for such purpose, such right shall be no greater
than the right of an unsecured creditor of CBI.


CBI BB2 (rev. 9-14-07)


18

--------------------------------------------------------------------------------




9.    AMENDMENTS; WAIVER.
This Agreement may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. The waiver by either party of
compliance with the provisions of this Agreement by the other party shall not
operate or be construed as a waiver of any subsequent breach by such party.
Notwithstanding the foregoing, CBI may amend this Agreement to the extent it
determines in good faith that an amendment is necessary to comply with the
requirements of Section 409A of the Code, provided that such amendment
preserves, as near as possible, the economic benefits of the Agreement to both
parties. The provisions of Sections 14, 15, 16, 17 and 21 shall survive
termination of this Agreement.
10.    BINDING AGREEMENT.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, any successors to the business of CBI, Executive's heirs and the
personal representatives of Executive's estate.
11.    ASSIGNMENT.
This Agreement shall not be assigned by either Executive or CBI except that CBI
may assign this Agreement to any successor in interest of CBI whether by merger,
consolidation, purchase of assets or otherwise, provided, however, that in
connection with such an assignment CBI will require a successor in interest to
fully assume all of CBI's obligations hereunder.
12.    NOTICES.
Any notice required or permitted hereunder shall be deemed sufficiently given if
in writing and either personally delivered or sent by certified or registered
mail, postage pre‑paid,


CBI BB2 (rev. 9-14-07)


19

--------------------------------------------------------------------------------




addressed to the party at the address set forth below or at such other address
as the party may subsequently designate:
(a)    Executive:

        James L. Baldwin
4329 Shenandoah Avenue
Dallas, TX 75205


(b)    CBI:
CBI Holdings Inc.
5301 Legacy Drive
Plano, TX 75024
Attn: General Counsel


copy to:    Cadbury Schweppes plc
25 Berkeley Square
London, England W 1 X 6HT
Attn: Chief Legal Officer and Company Secretary (Group)
Any such notice will be deemed given upon delivery, if delivered in person, or
upon the date of mailing, if sent by certified or registered mail.
13.    ENTIRE AGREEMENT.
This Agreement supersedes any prior agreements or understandings, oral or
written, with respect to the employment of Executive and constitutes the entire
agreement with respect thereto. It cannot be changed or terminated orally and
may be modified only by a subsequent written agreement executed by both parties
hereto. In addition, the Executive will not be eligible to participate in any
other severance pay plan, program or practice that may be adopted from time to
time.
14.    CONFIDENTIALITY.
(a)    Executive agrees and acknowledges that, during the term of this
Agreement, CBI promises to provide and Executive will have access to and acquire
certain trade secrets and confidential information of CBI and of corporations
affiliated


CBI BB2 (rev. 9-14-07)


20

--------------------------------------------------------------------------------




with CBI that is not generally available to the public, and that such
information constitutes valuable, special and unique property of CBI and its
affiliates that, if disclosed, could put CBI or its affiliates at a competitive
disadvantage (the "Confidential Information"). Such Confidential Information
includes but is not limited to methods, techniques, specifications, devices,
systems, designs, formulae, models, patents and trademarks, manuals, lists of
customers and prospective customers, customer requirements, vendor information
and relationships, price lists and other pricing information and analyses, data
used to prepare bids, marketing plans and other market information and analyses,
business, strategic and operating plans, financial statements and other
financial information, training techniques, and other confidential and
proprietary information and documents regarding the business of CBI and its
affiliates.
(b)    As a material inducement to CBI to enter into this Agreement and to
provide Executive the compensation and other consideration set forth herein,
Executive agrees that, without the prior written consent of CBI, Executive will
not, during or after the term of Executive's employment with CBI, directly or
indirectly use or disclose any such Confidential Information to any person or
entity for any reason or purpose whatsoever, except as may be required by law or
as may be required in the course of Executive's performance of his or her duties
at CBI.
(c)    Executive acknowledges and agrees that all files, records, documents,
plans, specifications, equipment, information, computer files, and similar items
and materials relating to CBI's business shall remain the sole property of CBI
and shall immediately be returned to CBI upon CBI's request or upon the
termination of this Agreement for any reason, and that Executive shall keep no
copies thereof. The


CBI BB2 (rev. 9-14-07)


21

--------------------------------------------------------------------------------




provisions of this Section 14 shall survive the termination of this Agreement
and shall be binding upon any successor or assign of Executive.
15.    NON-COMPETITION AND NON-SOLICITATION.
(a)    Consideration. Executive acknowledges and agrees that Executive has
received, and will continue to receive, substantial and valuable consideration
for the agreements set forth in this Section, including but not limited to
access to Confidential Information, which CBI hereby promises to provide to
Executive; specialized training related to CBI's services, business practices
and Confidential Information; post-termination payments; and other compensation
and benefits as described in this Agreement.
(b)    Non-Solicitation of Customers and Employees. As a material inducement for
CBI to provide Executive with the consideration set forth in Sections 4(a), 4(b)
and 15(a) above, and as a condition to receipt of the benefits set forth in
Section 6(c), Executive agrees that during employment and for a period of twelve
(12) months following the Date of Termination, whether for Executive's own
account or for the account of any other individual, partnership, firm,
corporation or business organization, Executive shall not either directly or
indirectly solicit or endeavor to entice away from CBI any person who is
employed by or otherwise engaged to perform services for CBI (or its affiliates)
or to interfere with the relationship of CBI (or its affiliates) with any person
who then is a customer of CBI.
(c)    Non-Competition. As a material inducement for CBI to provide Executive
with the consideration set forth in Sections 4(a), 4(b) and 15(a) above, and as
a condition to receipt of the benefits set forth in Section 6(c), Executive
agrees that, for a period of


CBI BB2 (rev. 9-14-07)


22

--------------------------------------------------------------------------------




twelve (12) months following the Date of Termination, Executive shall not become
employed in an executive capacity by any Competitor of CBI within the United
States, Canada or any other region in which CBI or its current or former
affiliates operates or has operated and in which Executive has directly or
indirectly rendered services during the last thirty-six (36) months of
Executive's employment and, further, Executive shall not provide services of a
similar or comparable type and character to those provided by Executive to CBI
during the last thirty-six (36) months of Executive's employment with CBI,
whether as an employee, officer, director, partner, shareholder, consultant or
otherwise, to any Competitor of CBI within the United States, Canada or any
region in which Cadbury Schweppes plc operates and in which Executive has
rendered services during Executive's employment; provided, however, that this
Section 15 shall not prohibit Executive's ownership, either directly or
indirectly, of less than 1% of any class of publicly traded securities of any
entity, and provided further that this Section 15 shall not prohibit Executive's
employment as an employee or officer or Executive's performance of services as a
consultant with any Competitor if Executive is not directly or indirectly
involved in the aspects of such Competitor's business that are competitive with
CBI.
16.    JUDICIAL AMENDMENT.
Executive and CBI acknowledge the reasonableness of the agreements set forth in
Sections 14 and 15 above and the reasonableness of the geographic area, duration
of time and subject matter that are part of the covenant not to compete
contained in Section 15(c). Executive further acknowledges that Executive's
skills are such that Executive can be gainfully employed in noncompetitive
employment and that the agreement not to compete will in no manner prevent
Executive from earning a living. Notwithstanding the foregoing, in the event it
is judicially


CBI BB2 (rev. 9-14-07)


23

--------------------------------------------------------------------------------




determined that any of the limitations contained in Section 15 are unreasonable,
illegal or offensive under any applicable law and may not be enforced as agreed
herein, the parties agree that the unreasonable, illegal or offensive portions
of Section 15, whether they relate to duration, area or subject matter, shall be
and hereby are revised to conform with all applicable laws and that the
Agreement, as modified, shall remain in full force and effect and shall not be
rendered void or illegal.
17.    IRREPARABLE INJURY.
Executive acknowledges that CBI has invested substantial time, labor, skill and
money in developing the Confidential Information to be provided to Executive.
Executive further acknowledges that the Confidential Information to be provided
to Executive, and the services Executive is to render to CBI, are such that any
breach of the covenants contained in Sections 14 and 15 above by Executive would
cause CBI irreparable harm and injury and would damage CBI in a way that could
not be adequately compensated by monetary damages. Accordingly, the parties
agree that CBI's remedies may include a temporary restraining order, preliminary
injunction, or other injunctive relief against any threatened or actual breach
of Sections 14 or 15 by Executive. Executive acknowledges that this injunctive
relief shall be in addition to any other legal or equitable relief to which CBI
may otherwise be entitled under applicable law.
18.    HEADINGS.
The headings used in this Agreement are for convenience only and shall not be
deemed to curtail or affect the meaning or construction of any provision under
this Agreement.
19.    WITHHOLDING.
All payments or benefits to Executive under this Agreement shall be reduced by
any amounts required to be withheld by CBI under applicable tax laws, including
U.S. Federal, state,


CBI BB2 (rev. 9-14-07)


24

--------------------------------------------------------------------------------




or local income tax laws or similar laws then in effect as well as the laws of
other countries while on international assignment. In the event new tax
legislation results in additional taxation to the Executive or CBI which may be
avoided by amendment to this Agreement with no material financial impact to
Executive or CBI, then this Agreement shall be so amended by written agreement
of the parties.
20.    OTHER PLANS.
Except as otherwise provided in this Agreement, the terms of the AIP, Pension
Plans, Equity Incentive Plans and any other CBI option plan, bonus plan or
benefit plan (as the same may be amended from time to time) or any agreements
entered into pursuant to such plans, shall remain in full force and effect.
Except as expressly provided herein, if there is any conflict between this
Agreement and the Plans described above in this Section 20, the terms of the
applicable Plan documents shall control.
21.    ARBITRATION.
Any controversy or claim, other than an action for injunctive or equitable
relief for unfair competition or to enforce the confidentiality, noncompete or
nonsolicitation provisions set forth in Sections 14 and 15, arising out of or
relating to (a) this Agreement or the breach thereof, (b) Executive's employment
with CBI, or (c) the termination of Executive's employment with CBI, (including
but not limited to claims arising under applicable employment-related statutes,
including without limitation Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the American Jobs Creation Act of 2004, or the Fair Labor
Standards Act, applicable state fair employment practices statutes, and claims
for retaliation arising under applicable workers' compensation statutes; as well
as


CBI BB2 (rev. 9-14-07)


25

--------------------------------------------------------------------------------




employment-related common-law tort claims, including without limitation claims
for negligence, intentional torts, post-termination defamation (e.g., employment
references), violation of privacy rights, fraud, misrepresentation, unjust
enrichment, tortious interference and/or promissory estoppel), which is not
settled by agreement among the parties shall be resolved by final and binding
arbitration, to be held in a metropolitan area located within fifty (50) miles
of the location at which Executive is employed, in accordance with the
employment arbitration rules and procedures of the American Arbitration
Association. Neither party shall initiate or prosecute any lawsuit in any way
related to any claims; provided, however, that the provisions of this Section 21
do not limit Executive's right to file an administrative charge with the Equal
Employment Opportunity Commission. Judgment upon the award rendered may be
entered and enforced in any court having jurisdiction thereof.
22.    VALIDITY; APPLICABLE LAW.
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect, and the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State in which Executive is employed.


CBI BB2 (rev. 9-14-07)


26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CBI has caused this Agreement to be executed by its duly
authorized officer, and Executive has hereunto subscribed his or her name, all
as of the day, month and year first above written.


CBI Holdings Inc.                    Executive






By:    /s/ Larry Young                    /s/ James L. Baldwin        
Larry Young                    James L. Baldwin
President






CBI BB2 (rev. 9-14-07)


27

--------------------------------------------------------------------------------






EXHIBIT "A"


GENERAL RELEASE


This General Release (the "Release") is executed as of this              day of
, 20___, by and between James L. Baldwin ("Executive") and CBI Holdings Inc.
("CBI") for purposes of evidencing the covenants, obligations and undertakings
of such parties set forth below.


WHEREAS, CBI and Executive entered into an agreement of employment (the
"Agreement") dated October 15, 2007; and


WHEREAS, Executive's employment with CBI was terminated effective as of
, 20___, pursuant to Paragraph of the Agreement;


NOW THEREFORE, as a condition to, and in consideration of, payment by CBI of the
benefits specified in Paragraph of the Agreement, Executive hereby agrees as
follows:


1.    Executive, for himself and on behalf of Executive's agents, attorneys,
heirs, executors, administrators, successors and assigns, hereby irrevocably
releases, acquits, discharges and forever forgives CBI, its past and present
officers, directors, shareholders, representatives, agents, servants, and
employees, and their respective successors, assigns, insurers, parent companies,
subsidiaries, and affiliates, and all persons acting by, through, under or in
concert with them, (the "Releasees") from any and all claims, causes of action,
suits, controversies, appeals, grievances, promises, agreements, damages,
rights, debts, liabilities, costs, losses, personal injuries and any other
compensation whatsoever, whether presently known or unknown, liquidated or
unliquidated, matured or contingent, arising at any time through the date of the
execution of this Agreement. This Release covers any and all claims, regardless
of whether they arose in contract or in tort or are based upon statutes, laws or
rules, regulations, common law principles or otherwise, and includes but is not
limited to claims arising under Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Pregnancy Discrimination Act, the Equal Pay Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, COBRA, the Occupational Safety and Health Act, or any other
federal, state or local statute, law or regulation relating to employment;
common-law claims for breach of contract, quantum meruit, reformation of
contract, breach of implied covenant of good faith and fair dealing, debt,
wrongful discharge, defamation, invasion of privacy, infliction of emotional
distress, tortious interference, misrepresentation, fraud, conspiracy,
negligence or gross negligence; and any other statutory or common-law cause of
action, whether or not relating to Executive's employment with CBI; provided,
however, that this Release does not include any claims Executive may have to
compensation or benefits to be provided to Executive following termination of
Executive's employment with CBI pursuant to Section 6(c) of the Agreement, any
rights Executive may have (subject to the provisions of Section 6(c) of the
Agreement) under any pension or benefit plan in which Executive was or is a
participant, and any indemnification rights Executive may have under company
bylaws or insurance.




CBI BB2 (rev. 9-14-07)





--------------------------------------------------------------------------------





2.    Executive covenants and agrees that, to the fullest extent permitted by
law, Executive will not bring any legal action against any of the Releasees for
any claim waived and released under this Release and represents and warrants
that no such claim has been filed to date. Executive agrees that should any
person, organization or other entity institute or file a civil action, suit or
legal proceeding against the Releasees on Executive's behalf involving any
matter occurring at any time in the past up to and including the date on which
Executive executes this Release, Executive shall not seek or accept any
personal, equitable or monetary relief in such civil action, suit or legal
proceeding.


3.    Executive agrees that the terms and conditions of this Release are
confidential and that Executive will not, directly or indirectly, disclose the
fact of or terms of this Release to anyone other than Executive's attorney or
tax advisor, except to the extent such disclosure may be required for accounting
or tax reporting purposes or otherwise be required by law or direction of a
court. Nothing in this provision shall be construed to prohibit Executive from
disclosing this Release to the Equal Employment Opportunity Commission in
connection with any complaint or charge submitted to that agency.


4.    Executive agrees not to make any comments relating to the Releasees that
are critical, disparaging or derogatory or that may tend to injure the business
of the Releasees and agrees not to encourage any person, corporation or entity
to sue or not to do business with the Releasees.


5.    Effective as of the Termination Date, Executive hereby resigns from any
and all positions as an officer or director of CBI or its affiliates and
subsidiaries, and agrees to execute any documents required for the purpose of
effecting such resignation.


6.    The provisions of this Release are severable. If any provision is held to
be invalid or unenforceable, it shall not affect the validity or enforceability
of any other provision. One or more waivers of a breach of any covenant, term or
provision of this Release by any party shall not operate or be construed as a
waiver of any subsequent breach of the same covenant, term or provision, nor
shall it be construed as a waiver of any other then existing or subsequent
breach of a different covenant, term or provision.


7.    This Release sets forth the entire agreement between CBI and Executive and
supersedes any and all prior oral or written agreements or understandings
concerning the subject matter of this Release. This Release may not be altered,
amended or modified, except by a further written document signed by a duly
authorized representative of CBI and Executive.


8.    This Release is made within the State of Texas and shall in all respects
be interpreted, enforced and governed by the laws of the State of Texas.


9.    This Release shall be binding upon Executive, his heirs, administrators,
representatives, executors, successors and assigns, and shall inure to the
benefit of the Releasees and their respective administrators, representatives,
successors and assigns.




CBI BB2 (rev. 9-14-07)





--------------------------------------------------------------------------------





10.    Executive acknowledges that this Release is in full settlement,
satisfaction, and discharge of any and all claims, demands, actions, and causes
of action released by Executive, and that it applies to all claims, whether
known or unknown. Executive further acknowledges that the consideration to be
provided pursuant to the Agreement upon execution of this Release represents
amounts and benefits greater than Executive would be entitled to receive if
Executive were not to execute this Release. Executive represents and warrants
that Executive has full power and authority to enter into and execute this
Release. Executive represents that Executive has carefully read and fully
understands all the provisions of this Release, that Executive has been advised
to consult with an attorney of Executive's choice and has had the opportunity to
do so, and that Executive is freely, knowingly and voluntarily entering into
this Release without reliance on any representations of any kind or character
not set forth herein.


11.    Executive acknowledges that Executive has been provided at least
twenty-one (21) days after receipt of this Release to decide whether to sign the
Release and be bound by its terms, and that Executive has considered the terms
of this Release for at least twenty-one (21) days or knowingly and voluntarily
waived Executive's right to do so. Executive further acknowledges and
understands that Executive has the right to revoke this Release for a period of
seven (7) days after Executive has signed it.


IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date first above written.






CBI BB2 (rev. 9-14-07)





--------------------------------------------------------------------------------









TABLE OF CONTENTS




PAGE


1.    DEFINITIONS.    1
2.    TERM.    5
3.    POSITION AND DUTIES.    5
4.    COMPENSATION.    6
5.    TERMINATION.    7
6.    COMPENSATION UPON TERMINATION OF EMPLOYMENT.    8
7.    FURTHER BENEFITS.    18
8.    RIGHT TO TERMINATE; SOURCE OF PAYMENTS.    18
9.    AMENDMENTS; WAIVER.    19
10.    BINDING AGREEMENT.    19
11.    ASSIGNMENT.    19
12.    NOTICES.    19
13.    ENTIRE AGREEMENT.    20
14.    CONFIDENTIALITY.    20
15.    NON-COMPETITION AND NON-SOLICITATION.    22
16.    JUDICIAL AMENDMENT.    23
17.    IRREPARABLE INJURY.    24
18.    HEADINGS.    24
19.    WITHHOLDING.    24
20.    OTHER PLANS.    25
21.    ARBITRATION.    25
22.    VALIDITY; APPLICABLE LAW.    26




















CBI BB2 (rev. 9-14-07)





--------------------------------------------------------------------------------

























AGREEMENT






BETWEEN






CBI HOLDINGS INC.






AND






JAMES L. BALDWIN






DATED AS OF OCTOBER 15, 2007








CBI BB2 (rev. 9-14-07)



